Exhibit 10.1

 

TYCO INTERNATIONAL LTD.
DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

Effective June 1, 2003

 

--------------------------------------------------------------------------------


 

Section 1.              Definitions

 

The following words and terms shall have the indicated meanings wherever they
appear in the Plan:

 

1.1           “Account” shall mean the separate account established under the
Plan for each Participant.

 

1.2           “Administrator” shall mean the person or persons named as such by
the Committee or its designee.

 

1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s compensation that a Participant elects to have and is actually
deferred for any calendar year.  All deferrals are made in U.S. dollars.

 

1.4           “Board of Directors,” “Directors,” or “Director” shall mean,
respectively, the Board of Directors, the Directors, or a Director of the
Company.  Director shall also mean any former Director during the period
immediately following service as a Director while he is in the role of a paid
advisor.

 

1.5           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.6           “Committee” shall mean the Compensation Committee of the Board of
Directors.

 

1.7           “Company” shall mean Tyco International Ltd.

 

1.8           “Notice Form” shall mean the form attached hereto and marked as
Exhibit A or any other document which incorporates information substantially
similar to Exhibit A.

 

1.9           “Participant” shall mean each non-employee Director of the Company
who participates in the Plan in accordance with its terms and conditions.

 

1.10         “Plan” shall mean the Tyco International Ltd. Deferred Compensation
Plan for Directors as set forth herein, or as it may be amended from time to
time by the Board of Directors.

 

1.11         “Time Certain Payout” shall mean the payout set forth in Section 4.

 

1.12         “Trust” shall mean the trust arrangement, if any, between the
Company and the trustee named therein, as amended from time to time.

 

Section 2.              Participation

 

2.1           Each non-employee Director is eligible to participate in the Plan.

 

2.2           (a) A Director, or a nominee for that office, may elect to
participate in the Plan by giving a properly completed Notice Form to the
Administrator.  The effective date of

 

1

--------------------------------------------------------------------------------


 

participation in the Plan for a Participant shall be the first of the month next
following the date that the Administrator receives a properly completed Notice
Form.  Such election shall remain in effect until (x) the termination of the
Participant’s services as a Director, or (y) he provides a subsequent Notice
Form to the Administrator requesting the termination or the modification of such
election.

 

(b) An election to modify a prior election to defer compensation shall operate
only for compensation not yet earned or paid.  Accordingly, such an election
shall be effective as of the first of the month immediately following the date
on which the Administrator receives a properly completed Notice Form.  An
election to terminate a prior election can be made at any time.  After such
termination, a re-election to start deferrals is treated like a modification
provided, however, that such election shall not be effective sooner than six
months following the date on which occurs the prior termination of deferrals.

 

(c) A Participant may change his beneficiary at any time by providing a Notice
Form to the Administrator.  A Participant may change the time of distribution of
compensation at any time by providing a Notice Form to the Administrator;
however, such change shall apply only to deferrals beginning with the calendar
year immediately following the valid filing of such change.

 

Section 3.              Compensation Deferred

 

3.1           A Participant may elect that the payment of all or a specified
portion of the compensation otherwise payable to him in cash only for services
as a Director be deferred until such time as elected by the Participant pursuant
to the terms of this Plan.  Such compensation includes retainer and meeting fees
for service on the Board but does not include travel expense allowance or any
other expense reimbursement.  At the time of making any such election, a
Participant shall elect that such compensation be deferred and credited to his
Account.  Any compensation earned by a Director that is not deferred under the
Plan shall be paid to the Director in accordance with normal Company policy.

 

3.2           At the time that a Participant makes an election to defer
compensation under the Plan, the Participant shall elect the manner in which the
Annual Deferral Amount shall be deemed to be invested under the Plan.  The
Participant shall elect between the hypothetical investment alternatives made
available under the Plan as described in Section 3.3 below.  The Participant may
change and/or make new investment elections in accordance with procedures
established by the Administrator.

 

3.3           A Participant may elect to invest all or a specified portion of
his Account in some or all of the hypothetical investment alternatives listed in
Appendix A (each, a “Measurement Fund”), to the extent the Committee makes such
investment alternatives available under the Plan.

 

The Committee may make additional investment alternatives available under the
Plan which shall be listed in Appendix A (as may be amended by the Committee
from time to time).

 

The specified portion of an Account that is deemed invested in a Measurement
Fund shall be adjusted for investment experience (either gains or losses) in a
manner that equals the

 

2

--------------------------------------------------------------------------------


 

investment experience attributable to such investment.  Deemed investments in a
Measurement Fund shall be credited and debited in accordance with procedures
established by the Committee.

 

In the event that a Participant does not submit a complete and accurate
investment election, the Account shall be deemed invested in the Interest Income
Measurement Fund or, if none, as determined by the Administrator.

 

3.4           The Company shall not be required to acquire any securities in
connection with deemed investment elections under this Plan.  No Participant
shall have any right to receive a distribution in kind from the Plan or have the
right to vote any security in which a Participant’s Account is deemed invested.

 

3.5           Each Participant shall receive a statement of the balance of his
Account at least annually or within a reasonable period following the
Administrator’s receipt of a request for a statement.

 

Section 4.              Distribution

 

4.1           A Participant will receive a single lump sum payment of each
Annual Deferral Amount.  He/she may elect to receive distribution within 60 days
after the calendar year in which the Director terminates service from the Board
or to receive the distribution in a Time Certain payment as described in 4.2. 
The lump sum payment shall be in cash and equal to the value of the Account
applicable to the original Annual Deferral Amount(s) as adjusted for deemed
investment results.

 

4.2           Subject to Section 4.3, a Participant may elect to receive a Time
Certain Payout from the Plan with respect to an Annual Deferral Amount.  The
Time Certain Payout shall be a lump sum payment in cash equal to the value of
the Account applicable to the original Annual Deferral Amount as adjusted for
deemed investment results.  Subject to the other terms and conditions of this
Plan, each Time Certain Payout elected shall be paid within sixty (60) days of
the first day of the calendar year that is at least five (5) years or a multiple
of five (5) years, as elected by the Participant, after the first day of the
calendar year to which the applicable Annual Deferral Amount election relates.

 

4.3           A Participant may, no later than twelve (12) months prior to the
date a Time Certain Payment is due, elect to postpone such payment so that it
will be paid within sixty (60) days of the first day of the calendar year that
is at least five (5) years or a multiple of five (5) years after the original
payment due date or at termination from the Board, provided such termination
from the Board is at least twelve (12) months after such election is made.

 

Section 5.              Payment of Deferred Compensation

 

5.1           Subject to the latest payment date described in Section 5.4,
following the Participant’s termination of services as a Director, he shall
receive or continue to receive distribution of his Account in accordance with
his previous distribution election(s).

 

3

--------------------------------------------------------------------------------


 

5.2           For each payment year, a Participant shall receive a lump sum
payment in cash equal to the value of his Annual Deferral Amount(s) due to be
paid as of the immediately preceding December 31.  Provided payment is made
within the 60-day period after December 31, no investment results shall be
credited to the Annual Deferral Amount to be distributed after December 31.

 

5.3           In the event of a Participant’s death before the balance in his
Account is fully paid out, such balance shall be paid as soon as
administratively practicable after verification of death is received in a lump
sum to the beneficiary or beneficiaries designated by the Participant or, if the
Participant has made no such designation or no beneficiary survives, to the
Participant’s estate.

 

5.4           Notwithstanding the foregoing, once a Participant’s services as a
Director terminate, payment of his Account must be made no later than 60 days
following the calendar year in which the Participant attains age seventy (70).

 

Section 6.              General

 

6.1           The right of any Participant, beneficiary, or estate to receive
payment of any unpaid balance in any Account of the Participant shall be an
unsecured claim against the general assets of the Company.  No Participant or
other person shall have any right or claim to the payment of any amount that is
in any manner superior or different from the right or claim of a general and
unsecured creditor of the Company.

 

6.2           During a Participant’s lifetime, any payment under the Plan shall
be made only to him.  No sum or other interest under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt by a Participant or any beneficiary
under the Plan to do so shall be void.  No interest under the Plan shall in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements, or torts of a Participant or beneficiary entitled thereto.

 

6.3           Except as otherwise provided herein, the Plan shall be
administered by the Administrator which shall have the full discretionary power
and authority to administer the Plan, including without limitation, the power
and authority to:  (i) construe the Plan’s terms; (ii) make factual
determinations; (iii) prepare forms to be used for making elections under the
Plan; (iv) establish rules and procedures for administering and operating the
Plan; (v) evaluate requests made by Participants; (vi) correct defects under the
Plan; (viii) establish the manner in which decisions are made by the
Administrator; (ix) retain such legal, actuarial, accounting, clerical, and
other services as may be necessary to operate and administer the Plan; (x)
establish recordkeeping procedures for the Plan; and (xi) take any and all
similar actions to the extent necessary to administer the Plan.  The
Administrator may delegate all or some of its authority under the Plan to any
other person or entity.  Any findings or determinations made by the
Administrator in the administration of the Plan shall be final, conclusive, and
binding on all parties.

 

4

--------------------------------------------------------------------------------


 

6.4           The Plan may at any time or from time to time be amended,
modified, or terminated by the Board of Directors, provided that no amendment,
modification, or termination shall adversely affect the balance in a
Participant’s Account without his consent.

 

6.5           Nothing contained herein shall be deemed to give any Director the
right to be retained in the service of the Company.

 

6.6           This Plan shall be governed by and construed in accordance with
the laws of the Commonwealth of Bermuda, notwithstanding the conflict of law
rules applicable therein.

 

6.7           If a Participant becomes entitled to a distribution of benefits
under the Plan, and if at such time the Participant has outstanding any debt,
obligation, or other liability representing an amount owing to the Company, then
the Company may offset such amount owed to it against the amount of benefits
otherwise distributable.

 

Section 7.              Trust

 

7.1           The Company may establish a Trust, and the Company may, at least
annually, transfer over to the Trust such assets, if any, as the Company
determines, in its sole discretion, are necessary to provide for the liabilities
created with respect to the Plan for that year.  The trustees of the Trust shall
be selected by the Company from time to time.

 

7.2           The provisions of the Plan shall govern the rights of a
Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust, if any, shall govern the rights of the Participant and the creditors
of the Company to any assets transferred to the Trust.  The Company shall at all
times remain liable to carry out its obligations under the Plan.  The Company’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust.

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

MEASUREMENT FUNDS

 

(as of June 1, 2003)

 

 

Interest Income Measurement Fund

 

U.S. Equity Index Commingled Measurement Fund

 

6

--------------------------------------------------------------------------------